Title: To George Washington from William Heath, 12 December 1781
From: Heath, William
To: Washington, George


                        Dear General,

                            Head quarters, Highlands December 12. 1781.
                        
                        I have been honored with yours of the 28th ultimo.
                        I have desired general Stark to make a disposition of the two New Hampshire regiments to the different posts
                            at the northward and on the Mohawk river, and to see that each is seasonably and properly supplied with provisions. I
                            ordered a quantity some time since to Albany for the purpose.
                        I am happy to hear your Excellency has been conversing with mr Morris both on the subject of flour and money.
                            Officers & soldiers are confident of receiving every assistance which is in your power to obtain.
                        The troops who hutted anew on this side of the river, have nearly completed their huts, and those brigades
                            that went into old huts have repaired them. They are in great want of clothes. The whole of the materials expected from
                            the southward, will, I believe, arrive in the course of this week. Our flour remains scanty: but we have the best supply of
                            meat, both salt and fresh that I have known for several years past, if at any time during the war.
                        The troops from the southward have brought us the small-pox, which I fear will spread. If we could obtain a
                            few hospital stores I think it would promote the service to have all such as have not had the distemper immediately
                            inocculated. I have the honor to be With the highest respect Your Excellency’s Most obedient Servant
                        Wm Heath
                        
                            P.S. There are here a subaltern and sixteen or eighteen men belonging to the Rhode-island regiment.
                                Shall they be ordered on to join their regiment, or remain here? If clothing is to go on for the regiment, these men
                                may serve for an escort.
                        
                        
                            W.H.

                        
                    